              Case 1:21-cv-02943-ER Document 12 Filed 06/09/21 Page 1 of 2

                                                                                   Seyfarth Shaw LLP
                                                                                    620 Eighth Avenue
                                                                             New York, New York 10018
                                                                                      T (212) 218-5500
                                                                                      F (212) 218-5526

                                                                                   jegan@seyfarth.com
                                                                                      T (212) 218-5291

                                                                                     www.seyfarth.com
                         Defendant's request for an extension of time to July 14, 2021, to respond to the
June 9, 2021             Complaint is granted.

VIA ECF & EMAIL          It is SO ORDERED.                                                  .
                                                                       06/09/2021
Hon. Edgardo Ramos
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Room 619
New York, NY 10007
ChambersNYSDRamos@nysd.uscourts.gov

Re:     John A. Benedetto v. Starbucks Corporation, et al.
        Civil Action No.: 1:21-cv-02943-ER (S.D.N.Y.)

Dear Judge Ramos:

       This firm represents Defendant Starbucks Corporation (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff John A. Benedetto (“Plaintiff”),
to respectfully request a 30-day extension of time for Defendant to respond to the
Complaint, up to and including July 14, 2021.

      By way of background, Plaintiff commenced this action on or about April 6, 2021.
(ECF No. 1.) Defendant executed a waiver of service on April 14, 2021, and Defendant’s
responsive pleading is currently due on June 14, 2021. (ECF No. 8.)

        This letter is the first request for an extension of Defendant’s responsive pleading
deadline. Defendant is requesting this extension to provide additional time to investigate
the allegations in the Complaint, and to explore a potential non-litigated resolution with
Plaintiff, which is currently under discussion between the parties. We have communicated
with counsel for Plaintiff, and Plaintiff consents to this request.

       We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled dates. We thank the
Court for its time and attention to this matter.




71664625v.1
              Case 1:21-cv-02943-ER Document 12 Filed 06/09/21 Page 2 of 2

                                                               Hon. Edgardo Ramos
                                                                      June 9, 2021
                                                                            Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:     All counsel of record (via ECF)




71664625v.1
